DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, the term "approximately" in claim 2 is a relative term which renders the claim indefinite.  The term "approximately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Therefore, the term 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-9, 11, 14-18 are rejected under 35 U.S.C. 102(a)(1) as being Itaru (JP 2011/067537; relied on English translation, see IDS dated 03/28/2019).
Regarding claim 1, Itaru discloses a catheter body.  Itaru shows a catheter extension (see 3 in fig. 1, see par. [0020]) comprising: an extension body having a proximal end and a distal end (see the proximal and distal end of extension 3 in fig. 1), the extension body including a sheath defining a lumen (see 36 in fig. 1 and 4; par. [0035]) and a cable extending within the lumen (see 60 in fig. 4; par. [0035], [0064]); a proximal connector attached to the sheath at the proximal end of the extension body (see 80 in fig. 1 and 5; par. [0035], [0036], [0044]), the proximal connector being configured to be coupled to a catheter drive mechanism (see 107 in fig. 9; par. [0045], [0064]); a distal connector attached to the sheath at the distal end of the extension body (see 70 in fig. 1 and 10; par. [0038], [0040]), the distal connector being 

Regarding claim 2, Itaru shows wherein the cable is configured to provide electrical communication from the catheter drive mechanism to the catheter (see 64 in fig. 5; par. [0030], [0064]).
Regarding claim 3, Itaru shows wherein the cable is configured to be rotated by the catheter drive mechanism and to rotate a cable of the catheter (see par. [0027], [0046]).
Regarding claim 7, Itaru shows wherein the cable is further configured to communicate electrically with the catheter drive mechanism (see fig. 5; par. [0030], [0064]).
Regarding claim 8, Itaru shows wherein the catheter drive mechanism comprises a patient interface module (see 101 in fig. fig. 9; par. [0053]).
Regarding claim 9, Itaru shows wherein the axial biasing member is integrated into the proximal connector (see fig. 1, 4 and 15) and the axial is integrated into the distal connector (see fig.  4 and 13; par. [0042], [0043], [0050]).

	 
Regarding claim 11, Itaru shows wherein the proximal connector is configured to be inserted into a catheter drive port of the catheter drive mechanism (see fig. 9; par. [0020], [0045], [0052], [0064]), and wherein the distal connector includes a port configured to receive a proximal hub of the catheter, the port having a structural configuration mimicking that of the catheter drive port (see fig. 9; par. [0020], [0045], [0052], [0064]).
Regarding claim 14, Itaru discloses a catheter body.  Itaru shows providing a catheter extension (see 3 in fig. 1, see par. [0020]), the catheter extension comprising: (i) an extension body having a proximal end and a distal end (see the proximal and distal end of extension 3 in fig. 1), the extension body including a sheath defining a lumen and a cable extending within the lumen )see 60 in fig. 4; par. [0035], [0064]); (ii) a proximal connector attached to the sheath at the proximal end of the extension body (see 80 in fig. 1 and 5; par. [0035], [0036], [0044]); (iii) a distal connector attached to the sheath at the distal end of the extension body (see 70 in fig. 1 and 10; par. [0038], [0040])); (iv) an axial biasing member coupled to the cable (see 721, 722, 723 in fig. 4; par. [0042]) and integrated into either the proximal connector or the distal connector (see fig. 1, 4 and 15); and (v) an axial key coupled to the cable and integrated into whichever of the proximal connector and the distal connector is not coupled to the axial biasing member (see 62 in fig. 4 and 13; par. [0042], [0043], [0050]), the axial key including (A) a tab attached to the cable and having an outer profile (see 621 in fig. 4)  and (B) a slot with an inner profile that complements the outer profile of the tab (see fig. 15); and (b) coupling (i) the proximal connector of the catheter extension to a catheter drive mechanism (see  par. [0045], [0064]) and (ii) the distal connector of the catheter extension to a catheter (see 2 in fig. 1; abstract; par. [0020]), wherein the coupling causes the axial biasing member to (A) exert a force on the cable in a first axial direction to facilitate connection between the cable and either the catheter drive mechanism or the catheter (see fig. 15) and (B) permit movement of the cable in a second axial direction (see fig. 15), the second axial direction being opposite of the first axial direction, and wherein the coupling permits the tab to move in the second axial direction within the slot (see fig. 15).
Regarding claim 15, Itaru shows wherein the axial biasing member is integrated into the proximal connector (see fig. 1, 4 and 15) and the axial is integrated into the distal connector (see fig.  4 and 13; par. [0042], [0043], [0050]).
Regarding claim 16, Itaru shows conducting an operation involving (i) communicating electrically between the catheter drive mechanism and the catheter through the catheter extension and (ii) rotating the catheter with the catheter drive mechanism through the catheter extension (see fig. 5; par. [0027], [0030], [0064]).
Regarding claim 17, Itaru shows conducting an operation without covering the catheter drive mechanism with a sterile barrier (fig. 1, abstract and par. [0035] do not state that the catheter drive mechanism is covered with a sterile barrier; and par. [0067] states sterilization treatment of the drive unit can is omissible).
Regarding claim 18, Itaru shows wherein the operation comprises intravascular ultrasound (see par. [0002]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Itaru (JP 2011/067537; relied on English translation, see IDS dated 03/28/2019), in view of Okubo et al. (US 2016/0143616).

Regarding claims 4-5, Itaru discloses the invention substantially as described in the 102 rejection above, but fails to explicitly state wherein the proximal connector includes a proximal circumferential teeth configured to mate with and be rotated by complementary teeth of the catheter drive mechanism, and wherein the distal connector includes a distal circumferential teeth configured to mate with and rotate complementary teeth of the catheter. 
Okubo discloses a catheter.  Okubo teaches a connector includes a proximal circumferential teeth configured to mate with and be rotated by complementary teeth of the catheter drive mechanism (see fig. 19-23; par. [0117]-[0119], [0122]; [0143]-[0146]); and wherein the distal connector includes a distal circumferential teeth configured to mate with and rotate complementary teeth of the catheter (see fig. 19-23; par. [0117]-[0119], [0122]; [0143]-[0146]).  With regards to claim 5, the examiner notes that upon modification of Itaru to includes the circumferential teeth, the slot of Itaru would be coupled to the distal circumferential teeth and the axial key would causes the distal circumferential teeth and the cable to rotate together. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized having the proximal connector including a proximal circumferential teeth configured to mate with and be rotated by complementary teeth of the catheter drive mechanism, and wherein the distal connector includes a distal circumferential teeth configured to mate with and rotate complementary teeth of the catheter in the invention of Itaru, as taught by Okubo, to properly secure and connect between two elements and prevent from being loosened due to unexpected force.  


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Itaru (JP 2011/067537; relied on English translation, see IDS dated 03/28/2019), in view of JP 3331136 (relied on English translation, see IDS dated 03/28/2019, hereinafter JP 136’).
Regarding claim 6, Itaru discloses the invention substantially as described in the 102 rejection above, but fails to explicitly state a proximal sealed bearing and a distal sealed bearing.  
JP 136’ discloses a catheter.  JP 136’ teaches a proximal sealed bearing and a distal sealed bearing (see par. [0016], [0019], [0034]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Itaru to incorporate a proximal sealed bearing and a distal sealed bearing, as taught by Itaru, to provide a sealed catheter.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Itaru (JP 2011/067537; relied on English translation, see IDS dated 03/28/2019).
Regarding claim 10, Itaru discloses the invention substantially as described in the 102 rejection, but does not explicitly state that the inner profile of the slot and the outer profile of the tab are hexagonal, however, it would have been obvious and routine to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Itaru to have the inner profile of the slot and the outer profile of the tab are hexagonal because it’s held that merely changing of shape is obvious to a person of ordinary skill in the art. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Itaru (JP 2011/067537; relied on English translation, see IDS dated 03/28/2019), in view of Carr (US 2013/0281851).
Regarding claim 12, Itaru discloses the invention substantially as described in the 102 rejection above, but fails to explicitly state wherein the cable has an impedance of approximately 35 ohm.
Carr discloses a catheter apparatus.  Carr teaches wherein the cable has an impedance of approximately 35 ohm (see par. [0047]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized wherein the cable has an impedance of approximately 35 ohm in the invention of Itaru, as taught by Itaru, to provide a high performance cable. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Itaru (JP 2011/067537; relied on English translation, see IDS dated 03/28/2019).
Regarding claim 13, Itaru discloses the invention substantially as described in the 102 rejection, but does not explicitly state that the catheter extension has a length of between four feet and six feet, however, it would have been obvious and routine to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized having the catheter extension to have a length of between four feet and six feet  because it’s held that merely changing of size are obvious to a person of ordinary skill in the art. 

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Itaru (JP 2011/067537; relied on English translation, see IDS dated 03/28/2019), in view of JP 3331136 (relied on English translation, see IDS dated 03/28/2019, hereinafter JP 136’).
Regarding claims 19-20, Itaru discloses the invention substantially as described in the 102 rejection above, but fails to explicitly state providing catheter information to the catheter drive mechanism through an electrical signal pathway in the catheter extension, and wherein the catheter information includes identification information from the catheter. 
Elbert discloses an electrical isolation of catheter with embedded memory in IVUS system.  Elbert teaches providing catheter information to the catheter drive mechanism through an electrical signal pathway in the catheter extension (see par. [0027]), and wherein the catheter information includes identification information from the catheter (see par. [0026]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized providing catheter information to the catheter drive mechanism through an electrical signal pathway in the catheter extension, and wherein the catheter information includes identification information from the catheter in the invention of Itaru, as taught by Elbert, to provide catheter information to the system during use such as model of the catheter, information about particular components within the catheter, information about transducer in the catheter, frequency responses of the transducer, such information would help the user during the procedure. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHDEEP MOHAMMED whose telephone number is (571)270-3134. The examiner can normally be reached Monday to Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHDEEP MOHAMMED/               Examiner, Art Unit 3793